DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/18/2019, 06/26/2020, 07/30/2020, 04/13/2021, 12/16/2021 have been considered by the examiner.  The submissions are in compliance with the provisions of 37 CFR 1.97.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Objections
Claim 2 is objected to because of the following informalities: claim 2 ends with “,.”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 – 4, 7, 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lam (US PgPub No. 2017/0302852) in view of Fellegara (US Patent No. 5,845,166).
Regarding claim 1, Lam teaches a gimbal photographing device (figure 1 item 013), comprising: a fuselage (figure 1 item 003); a folding mechanism (figure 1 part of items 004 and 009), connected to the fuselage (figure 1 item 003); a gimbal camera, connected to the folding mechanism, wherein the gimbal camera is foldable and unfoldable relative to the fuselage via the folding mechanism (figure 1 – 2 and 7, items 007 – 008 and 010; a gimbal camera, connected to the folding mechanism, wherein the 
However, Lam fails to teach a power switch, disposed on the fuselage, the base is configured to abut against the power switch to turn on the gimbal photographing device. Fellegara, on the other hand teaches a power switch, disposed on the fuselage, the base is configured to abut against the power switch to turn on the gimbal photographing device.
More specifically, Fellegara teaches a power switch, disposed on the fuselage, the base is configured to abut against the power switch to turn on the gimbal photographing device (column 10 lines 8 – 22; a power switch, disposed on the fuselage, the base is configured to abut against the power switch to turn on the gimbal photographing device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Fellegara with the teachings of Lam because Fellegara teaches in at least lines 8 – 9 that the system conserves energy thereby improving Lam system.

Regarding claim 3, as mentioned above in the discussion of claim 1, Lam in view of Fellegara teach all of the limitations of the parent claim.  Additionally, Lam teaches wherein the folding mechanism further includes supporting components disposed on the fuselage, and the base is rotatably connected to the supporting components (figure 1 item 

Regarding claim 4, as mentioned above in the discussion of claim 3, Lam in view of Fellegara teach all of the limitations of the parent claim.  Additionally, Lam teaches a limiting component, disposed on the fuselage, to limit a rotation angle of the gimbal camera relative to the fuselage (figure 1 item 005 and 003; a limiting component, disposed on the fuselage, to limit a rotation angle of the gimbal camera relative to the fuselage).

Regarding claim 7, as mentioned above in the discussion of claim 4, Lam in view of Fellegara teach all of the limitations of the parent claim.  Additionally, Lam teaches wherein an end of the base adjacent to the limiting component is provided with an abutting surface, wherein: when the base drives the gimbal camera unfolded relative to the fuselage, the abutting surface is configured to abut against the limiting component (figure 1 item 005 and 003; wherein an end of the base adjacent to the limiting component is provided with an abutting surface, wherein: when the base drives the gimbal camera unfolded relative to the fuselage, the abutting surface is configured to abut against the limiting component).

Regarding claim 13, as mentioned above in the discussion of claim 1, Lam in view of Fellegara teach all of the limitations of the parent claim.  Additionally, Lam teaches wherein an end of the gimbal camera that is away from the limiting component is provided 

Regarding claim 14, as mentioned above in the discussion of claim 1, Lam in view of Fellegara teach all of the limitations of the parent claim.  Additionally, Fellegara teaches a display screen, disposed on the fuselage, wherein the power switch is further configured to turn the display screen on or off (column 10 lines 8 – 22 and figure 5 item 36; a display screen, disposed on the fuselage, wherein the power switch is further configured to turn the display screen on or off).

Regarding claim 15, as mentioned above in the discussion of claim 1, Lam in view of Fellegara teach all of the limitations of the parent claim.  Additionally, Lam teaches a first button, disposed on the fuselage to control photographing of the gimbal camera (figure 1 item 003 with photographing buttons).



Claims 8 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lam (US PgPub No. 2017/0302852) in view of Fellegara (US Patent No. 5,845,166) in view of Soumi (US PgPub No. 2010/0265388).
Regarding claim 8, as mentioned above in the discussion of claim 4, Lam in view of Fellegara teach all of the limitations of the parent claim. Additionally, Lam teaches gimbal photographing and gimbal camera (figure 1; gimbal photographing and gimbal camera)
However, Lam in view of Fellegara fails to teach wherein the base is connected to the supporting components via a rotating shaft, and the device further includes a resetting component disposed on the rotating shaft, wherein: when the gimbal camera is unfolded relative to the fuselage, the resetting component is in an initial state; and when the device is folded relative to the fuselage, the resetting component is in a twisted state, and is configured to cause the device to receive a restoring force for unfolding relative to the fuselage. Soumi, on the other hand teaches wherein the base is connected to the supporting components via a rotating shaft, and the device further includes a resetting component disposed on the rotating shaft, wherein: when the gimbal camera is unfolded relative to the fuselage, the resetting component is in an initial state; and when the device is folded relative to the fuselage, the resetting component is in a twisted state, and is configured to cause the device to receive a restoring force for unfolding relative to the fuselage.
More specifically, Soumi teaches wherein the base is connected to the supporting components via a rotating shaft, and the device further includes a resetting component disposed on the rotating shaft, wherein: when the gimbal camera is unfolded relative to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Soumi with the teachings of Lam in view of Fellegara because to improve functionality of device.

Regarding claim 9, as mentioned above in the discussion of claim 8, Lam in view of Fellegara in view of Soumi teach all of the limitations of the parent claim. Additionally, Soumi teaches wherein the resetting component is a torsion spring sleeved on the rotating shaft, one end of the torsion spring is configured to abut against the limiting component, and an other end is configured to abut against the base (abstract, and paragraphs 0006 – 0012; wherein the resetting component is a torsion spring sleeved on the rotating shaft, one end of the torsion spring is configured to abut against the limiting component, and an other end is configured to abut against the base).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Soumi with the teachings of Lam in view of Fellegara because to improve functionality of device.

Regarding claim 10, as mentioned above in the discussion of claim 3, Lam in view of Fellegara in view of Soumi teach all of the limitations of the parent claim. Additionally, Lam teaches gimbal camera (figure 1; gimbal camera)
However, Lam in view of Fellegara fails to teach a locking assembly disposed on the supporting components for engaging the base to lock the device in a folded state. Soumi, on the other hand teaches a locking assembly disposed on the supporting components for engaging the base to lock the device in a folded state.
More specifically, Soumi teaches a locking assembly disposed on the supporting components for engaging the base to lock the device in a folded state (abstract, and paragraphs 0006 – 0012 also figure 17 item 117; a locking assembly disposed on the supporting components for engaging the base to lock the device in a folded state).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Soumi with the teachings of Lam in view of Fellegara because to improve functionality of device.

Regarding claim 11, as mentioned above in the discussion of claim 10, Lam in view of Fellegara in view of Soumi teach all of the limitations of the parent claim. Additionally, Lam teaches gimbal camera (figure 1; gimbal camera)
However, Lam in view of Fellegara fails to teach wherein the locking assembly includes a locking hook, and the base is provided with a lock fitting portion that matches the locking hook to lock, wherein, when the device is folded relative to the fuselage, the 
More specifically, Soumi teaches wherein the locking assembly includes a locking hook, and the base is provided with a lock fitting portion that matches the locking hook to lock, wherein, when the device is folded relative to the fuselage, the locking hook match the lock fitting portion to lock (abstract, and paragraphs 0006 – 0012 also figure 17 item 117; wherein the locking assembly includes a locking hook, and the base is provided with a lock fitting portion that matches the locking hook to lock, wherein, when the device is folded relative to the fuselage, the locking hook match the lock fitting portion to lock).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Soumi with the teachings of Lam in view of Fellegara to improve functionality of device by allowing the device to lock when not in use.

Allowable Subject Matter
Claims 2, 5 – 6, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
claim 2:  “wherein an abutting portion is provided on the base for a touch-control of the power switch, wherein, when the gimbal camera is unfolded relative to the fuselage, the abutting portion is located at a bottom of the base” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.  Note: there is an objection to the claim above.

The following is a statement of reasons for the indication of allowable subject matter for claim 5:  “wherein the folding mechanism further includes a transmission component disposed in the limiting component, and an elastic component connected to the transmission component, the base is provided with the abutting portion, and the transmission component corresponds to the power switch, wherein: when the gimbal camera is unfolded relative to the fuselage, the abutting portion is configured to abut against the transmission component to trigger a turn-on of the power switch, and the elastic component is in a compressed state; and after the abutting portion is disengaged from the transmission component, the transmission component is disengaged from the power switch under a restoring force of the elastic component” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

claims 6, these claims are also objected to as being dependent from objected claim 5.

The following is a statement of reasons for the indication of allowable subject matter for claim 12:  “wherein the locking assembly further includes a body portion fixed to the fuselage, an elastic arm bending and extending from the body portion, and a regulating portion disposed on the elastic arm, and the locking hook is disposed at a free end of the elastic arm, wherein: when the elastic arm is in an initial state, the regulating portion is configured to protrude from the supporting components, and the locking hook is in a state of being locked with the lock fitting portion; and the regulating portion is retracted into the supporting components under a press of an external force, to deform the elastic arm to disengage the locking hook from the lock fitting portion” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LIU (US PgPub No. 20190339595) teaches a camera part attached to an external camera housing.
Enke (US PgPub No. 20190215457) teaches a camera part attached to an external camera housing.

Enke (US PgPub No. 20190098191) teaches a camera part attached to an external camera housing.
Saika (US PgPub No. 20180106422) teaches a camera part attached to an external camera housing.
KIM (US PgPub No. 20170064176) teaches a camera part attached to an external camera housing.
Kalendra (US PgPub No. 20170013228) teaches a camera part attached to an external camera housing.
Saika (US PgPub No. 20160352992) teaches a camera part attached to an external camera housing.
Down (US PgPub No. 20150377405) teaches a camera part attached to an external camera housing.
Wang (US PgPub No. 20140037278) teaches a camera part attached to an external camera housing.
ODANAKA (US PgPub No. 20140009566) teaches a camera part attached to an external camera housing.
Maruyama (US PgPub No. 20100201801) teaches a camera part attached to an external camera housing.
Whitby (US patent No. 6411332) teaches a camera part attached to an external camera housing.
ZHANG (US PgPub No. 20080253687) teaches an activating camera.

HONDA T (JP patent No. 3664039) teaches an activating camera.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan

02/17/2022